Exhibit 10.7.5
EXECUTIVE RESTRICTED STOCK
UNIT AWARD AGREEMENT
     This Restricted Stock Unit Award Agreement (“Agreement”) is made as of
                    , (“Date of Grant”), by Brightpoint, Inc., an Indiana
Corporation (the “Company” or “Brightpoint”) and
                                         (the “Grantee”). In connection with the
Company’s Executive Equity Program (the “Program”), which was developed by the
Committee (as defined under the Plan) in connection with its administration of
the Company’s 2004 Long-Term Incentive Plan, as may be amended from time to time
(the “Plan”), pursuant to this Agreement the Grantee is receiving a restricted
stock unit Award (“Award”) under Plan. The Award constitutes an Other Stock
Based Award (as defined under the Plan) and is a grant of                     
Brightpoint Restricted Stock Units (the “Restricted Stock Units”). Each
Restricted Stock Unit represents the right to receive one common share of the
Company subject to the fulfillment of the vesting conditions set forth in this
Agreement. The Award constitutes an Other Stock-Based Award under the Plan, and
is being submitted to Grantee in accordance with section 10(b)(v) of the Plan.
It is a condition to Grantee receiving the Award that Grantee accept the terms,
conditions and restrictions applicable to the Restricted Stock Units as set
forth in this Agreement.
     The terms of the Award are as set forth in this Agreement and in the Plan.
The Plan is incorporated into this Agreement by reference, which means that this
Agreement is limited by and subject to the express terms and provisions of the
Plan. In the event of a conflict between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall control. Capitalized terms that
are not defined in this Agreement have the meanings given to them in the Plan.
As referred to herein, “Employment Agreement” means any written employment
agreement between the Company and the Grantee. For purposes of Section 13B(c) of
the Plan, the terms “Good Reason” and “Cause” shall have the meanings ascribed
thereto in the Employment Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and for other good and valuable consideration, the Company hereby awards
Restricted Stock Units to Grantee on the following terms and conditions:
     1. Award of Restricted Stock Units. The Company hereby grants to Grantee
                     (                    ) Restricted Stock Units subject to
the terms and conditions set forth below. The number of Restricted Stock Units
granted hereunder is subject to reduction or forfeiture as set forth Section 4
below.
     2. Restrictions. The Restricted Stock Units are being awarded to Grantee
subject to the transfer and forfeiture restrictions set forth in this Section 2,
the forfeiture conditions set forth in Section 4, the additional restrictions
that are part of the Program and those restrictions set forth in the Plan (the
“Restrictions”) which shall lapse, if at all, as described in Section 3 below.
For purposes of this Award, the term Restricted Stock Units includes any
additional Restricted Stock Units granted to the Grantee with respect to
Restricted Stock Units still subject to the Restrictions.

  a.   Grantee may not directly or indirectly, by operation of law or otherwise,
voluntarily or involuntarily, sell, assign, pledge, encumber, charge or
otherwise transfer any of the Restricted Stock Units still subject to
Restrictions. The Restricted Stock Units shall be forfeited if Grantee violates
or attempts to violate the Restrictions.

 



--------------------------------------------------------------------------------



 



  b.   Any Restricted Stock Units still subject to the Restrictions shall be
automatically forfeited upon the Grantee’s termination of employment with
Brightpoint or a Subsidiary for any reason, other than death, Disability or
Retirement.

                    The Company will not be obligated to pay Grantee any
consideration whatsoever for forfeited Restricted Stock Units.
     3. Lapse of Restrictions.

  a.   The Restrictions applicable to the Restricted Stock Units shall lapse, as
long as the Restricted Stock Units have not been forfeited as described in
Section 2 or Section 4, as follows:

  (i)   As to one-third (1/3) of the Restricted Stock Units, one year from the
date hereof or as soon as practicable thereafter if the Committee’s
determination pursuant to Section 4 hereof is made more than one year after the
date hereof;     (ii)   As to one-third (1/3) of the Restricted Stock Units, two
years from the date hereof;     (iii)   As to one-third (1/3) of the Restricted
Stock Units, three years from the date hereof;     (iv)   Upon the conditions
set forth in the Employment Agreement, if any, with respect to the lapse of
Restrictions upon a Change of Control and, if none, as set forth in the Plan, as
to all of the remaining Restricted Stock Units upon a Change in Control of the
Company (as defined by the Plan);     (v)   As to all of the remaining
Restricted Stock Units upon termination of Grantee’s employment by Brightpoint
or a Subsidiary due to the Disability of the Grantee;     (vi)   As to all of
the remaining Restricted Stock Units if the Grantee dies; or.     (vii)   As to
all of the remaining Restricted Stock Units upon the Retirement of the Grantee.

  b.   To the extent the Restrictions lapse under this Section 3 with respect to
the Restricted Stock Units, they will be free of the terms and conditions of
this Award.

     4. Forfeiture. Notwithstanding anything else contained herein, including
Section 3 hereof, and in addition to the Restrictions set forth in Section 2
hereof, the Restricted Stock Units shall be subject to forfeiture in accordance
with the following terms. A determination will be made by the Committee, in its
sole and absolute discretion, as soon as practicable after the end of the Fiscal
Year in which the Grant was made as to whether any or all of the target
performance goals (the “Performance Goals”) (as defined in the Plan and as set
forth in the Program) for the fiscal year in which the Restricted Stock Unit was
granted (the “Performance Cycle”) (as defined in the Plan) were achieved. In the
Program, the Performance Goals have each been ascribed a percentage (each a
“Target Percentage”) as follows: Income from Continuing Operations (50%) and
Strategic Milestones (50%). If any or all of the

 



--------------------------------------------------------------------------------



 



Performance Goals are not achieved for the Performance Cycle, as determined by
the Committee in its sole and absolute discretion, the percentage of the total
number of Restricted Stock Units granted hereby equal to the Target Percentage
for such Performance Goal shall be forfeited by the Grantee, and such number of
Restricted Stock Units shall be correspondingly reduced and returned to Plan. If
none of the Performance Goals are achieved for the Performance Cycle, as
determined by the Committee in its sole and absolute discretion, then all of the
Restricted Stock Units granted hereunder will be forfeited and returned to the
Plan. Any Restricted Stock Units that are not forfeited as set forth above, will
vest in accordance with the terms of Section 3 hereof, or the Plan.
     5. Adjustments. If the number of outstanding Common Shares is changed as a
result of stock dividend, stock split or the like without additional
consideration to the Company, the number of Restricted Stock Units subject to
this Award shall be adjusted to correspond to the change in the outstanding
Common Shares.
     6. Delivery of Certificates. Upon the lapse of Restrictions applicable to
the Restricted Stock Units, the Company shall deliver to the Grantee a
certificate representing a number of Common Shares equal to the number of
Restricted Stock Units upon which such Restrictions have lapsed.
     Pursuant to its authority under Section 3(vi) and Section 19 of the Plan,
the Committee has determined that the Grantee may not elect, pursuant to
Section 19 of the Plan, to defer the receipt of Common Stock upon the lapse of
Restrictions. By entering into this Agreement, the Company and the Grantee agree
that the Grantee shall not have any right under Section 19 of the Plan to make
such Elective Deferrals with respect to the Restricted Stock Units.
     7. Withholding Taxes. The Company is entitled to withhold an amount equal
to Brightpoint’s required minimum statutory withholdings taxes for the
respective tax jurisdiction attributable to any Common Share or property
deliverable in connection with the Restricted Stock Units. Grantee may satisfy
any withholding obligation in whole or in part by electing to have Brightpoint
retain Common Shares deliverable in connection with the Restricted Stock Units
having a Fair Market Value on the date the Restrictions applicable to the
Restricted Stock Units lapse equal to the minimum amount required to be
withheld. “Fair Market Value” for this purpose shall be determined in accordance
with the terms of the Plan.
     8. Voting and Other Rights.

  a.   Grantee shall have no rights as a shareholder of the Company in respect
of the Restricted Stock Units, including the right to vote and to receive
dividends and other distributions (except as otherwise provided in Section 5 of
this Agreement), until delivery of certificates representing Common Shares in
satisfaction of the Restricted Stock Units.     b.   The grant of Restricted
Stock Units does not confer upon Grantee any right to continue in the employ of
the Company or a Subsidiary or to interfere with the right of the Company or a
Subsidiary, to terminate Grantee’s employment at any time.

     9. Nature of Award. By entering into this Agreement, the Grantee
acknowledges his or her understanding that the grant of Restricted Stock Units
under this Agreement is completely at the discretion of Brightpoint, and that
Brightpoint’s decision to make this Award in no way implies that similar awards
may be granted in the future. In addition, the Grantee hereby acknowledges that
he or she has entered into employment with Brightpoint or a Subsidiary upon
terms that did not include this Award or similar awards, that his or her
decision to continue employment is not dependent on an expectation of

 



--------------------------------------------------------------------------------



 



this Award or similar awards, and that any amount received under this Award is
considered an amount in addition to that which the Grantee expects to be paid
for the performance of his or her services.
     10. Funding. No assets or Common Shares shall be segregated or earmarked by
the Company in respect of any Restricted Stock Units awarded hereunder. The
grant of Restricted Stock Units hereunder shall not constitute a trust and shall
be solely for the purpose of recording an unsecured contractual obligation of
the Company.
     11. Registration. The Company has filed a registration statement with the
Securities and Exchange Commission with respect to the Common Shares subject to
the Award. The Company intends to maintain the effectiveness of the registration
statement, but has no obligation to do so. If the registration statement is not
effective, Grantee will not be able to transfer or sell the shares issued to
Grantee pursuant to this Award unless exemptions from registration under the
applicable securities laws are available. Such exemptions from registration are
very limited and might be unavailable. Grantee agrees that any resale by Grantee
of the Common Shares issued pursuant to the Award shall comply in all respects
with the requirements of all applicable securities laws, rules and regulations
(including, without limitation, the provisions of the Securities Act, the
Exchange Act and the respective rules and regulations promulgated thereunder)
and any other law, rule or regulation applicable thereto, as such laws, rules
and regulations may be amended from time to time. The Company shall not be
obligated to either issue the Common Shares subject to the Award, or permit the
resale of any Common Shares subject to the Plan, if such issuance or resale
would violate any such requirements.
     12. Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by and construed according to
the internal law and not the law of conflicts of the State of Indiana.
     13. Waiver. The failure of the Company to enforce at any time any provision
of this Award shall in no way be construed to be a waiver of such provision or
any other provision hereof.
     14. Actions by the Committee. The Committee may delegate its authority to
administer this Agreement. The actions and determinations of the Committee or
delegate shall be binding upon the parties.
     15. Acceptance of Terms and Conditions. By accepting this Award within
30 days after the date of your receipt of this Agreement, you agree to be bound
by the foregoing terms and conditions, the Plan and any and all rules and
regulations established by Brightpoint in connection with awards issued under
the Plan. If you do not accept this Award within 30 days of your receipt of this
Agreement, you will not be entitled to the Restricted Stock Units.
     16. Plan Documents. The Plan is available from the Company’s corporate
headquarters at 7635 Interactive Way, Suite 200, Indianapolis, Indiana 46278,
Attention Steven E. Fivel, Executive Vice President, General Counsel and
Secretary.

     
 
   
 
  , Grantee
 
  Date:

 



--------------------------------------------------------------------------------



 



            BRIGHTPOINT, INC.
      By:           Name:           Title:           Date:       

 